Citation Nr: 1606228	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-17 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to February 28, 2013, and in excess of 30 percent thereafter, for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal (previously evaluated with right hallux valgus and bunions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part granted service connection for a left shoulder scar and bilateral pes planus with hallux valgus and bunions, each rated as noncompensable and effective August 11, 2010.  The Veteran disagreed with the initial assigned ratings.

A March 2013 rating decision recharacterized the right foot disability as right foot hallux valgus with osteoarthritis of the first metatarsophalangeal (MTP) joint and increased the assigned rating to 10 percent, effective from February 28, 2013.  The RO continued the noncompensable disability rating for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal joint.  
      
In February 2015, the Board granted an initial evaluation in excess of 10 percent prior to February 28, 2013, and in excess of 30 percent thereafter, for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal (previously evaluated with right hallux valgus and bunions).  The left shoulder scar claim was remanded for further development.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Affairs (Court) which, in an August 2015 Order granted the parties' Joint Motion, vacating in part the Board's February 2015 decision and remanded this matter for further consideration consistent with the Order.


FINDINGS OF FACT

1.  Prior to February 28, 2013, bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal was manifested by excessive pronation and swelling of toes bilaterally; joint misalignment of the right first toe MTP and interphalangeal joints; valgus rotation of the right first toe; decreased motion of the right first toe; and tenderness on palpation of the medial aspect of the first toe, first toe MTP joint, and first toe interphalangeal joint.  

2.  From February 28, 2013, bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal has been manifested by marked deformity (pronation), pain on manipulation and use accentuated, and characteristic callosities.


CONCLUSIONS OF LAW

1.  For the period prior to February 28, 2013, the criteria for an initial evaluation in excess of 10 percent for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent from and after February 28, 2013 for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for service-connected disability of the feet decided herein, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the September 2010 rating decision, the RO issued a letter in July 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the September 2010 rating action, the RO granted service connection for bilateral pes planus with hallux valgus and rated this disability as noncompensable. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The July 2010 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private and VA treatment records, reports of VA examinations, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher initial ratings than granted herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues being decided.

II.  Criteria and Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the bilateral foot disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection was established effective August 11, 2010, for the Veteran's bilateral pes planus with hallux valgus and bunions.  The condition was rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276.  A March 2013 rating decision recharacterized the right foot disability as right foot hallux valgus with osteoarthritis of the first metatarsophalangeal (MTP) joint and increased the assigned rating to 10 percent, effective from February 28, 2013.  The RO continued the noncompensable disability rating for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal joint.  
      
In February 2015, the Board granted an initial evaluation in excess of 10 percent prior to February 28, 2013, and in excess of 30 percent thereafter, for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal (previously evaluated with right hallux valgus and bunions).  

5280	Hallux valgus, unilateral:
	Operated with resection of metatarsal head	10
	Severe, if equivalent to amputation of great toe 	10
38 C.F.R. § 4.71a, Diagnostic Code 5280.

5276	Flatfoot, acquired:
	Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:
	Bilateral	50
	Unilateral	30
	Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:
	Bilateral	30
	Unilateral	20
	Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral	10
	Mild: symptoms relieved by built-up shoe or arch support	0
38 C.F.R. § 4.71a, Diagnostic Code 5276.

5284	Foot injuries, other:
	Severe	30
	Moderately severe	20
	Moderate	10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Following receipt of his claim for service connection, the Veteran was afforded a VA general medical examination in August 2010 that included consideration of his claimed foot disabilities.  A July 2010 service treatment record also provided additional, contemporaneous detail regarding manifestations of the bilateral foot disabilities.

In July 2010, during an in-service podiatry visit, the Veteran complained of pain and numbness to the medial aspect of the right hallux and bunion area.  General examination findings of both feet included bilateral excessive pronation and pes planus.  There was also swelling of the toes bilaterally, but no induration or erythema of the toes.  Examination of the toes of the right foot revealed joint misalignment of the first toe MTP and IP (interphalangeal); valgus rotation of the right first toe; decreased motion of the first right toe; and tenderness on palpation of the medial aspect of the first toe, first toe MTP joint, and first toe interphalangeal joint.  A right foot x-ray study revealed moderate bunion with hallux valgus and interphalangeal interphalangeus, but no degenerative joint disease.

During the August 2010 VA general medical examination, the Veteran described his history of bilateral flat feet and hallux valgus with bunions, reporting that he still had problems with long standing, squatting, running, and tight shoes due to hallux valgus.  He indicated, however, that he did well when he used his shoe inserts and used Motrin for pain.  He denied any incapacitation due to his feet disabilities and activities of daily living were not hindered.  The examiner remarked that weight bearing did not seem to be a problem for the Veteran.  

Physical examination findings included flat feet with no pain in the soles; bilateral hallux valgus, right worse than left; bunions on both first metatarsals; pain with tiptoeing, but not with hopping.  The impression of bilateral feet x-rays was mild early talonavicular degenerative changes of the foot, left greater than right; no radiographic evidence of acute bony abnormality.

In his January 2011 notice of disagreement, the Veteran related that the pain in his right foot bunion had steadily increased with running and cold temperatures.

Private treatment records dated from December 2011 to September 2012 were silent for complaints or findings regarding service-connected pes planus or hallux valgus.  Reported diabetic foot examination findings beginning in January 2012 consistently noted normal pulses and sensation without evidence of ulcer or infection.  Similarly, during reviews of systems, the Veteran denied muscle, joint, or bone pain.

The Veteran was afforded another VA examination on February 28, 2013.  He reported that orthotics provided during military service had been temporarily effective, but he was no longer wearing them or was wearing them only occasionally.   He described continued to bilateral foot pain, aggravated by cold weather and running.  

Reported examination findings pertinent to pes planus included bilateral pain on manipulation, accentuated on use; no indication of swelling on use; characteristic calluses bilaterally; extreme tenderness of the plantar surfaces bilaterally, improved by orthopedic shoes or appliances; marked deformity of both foot, identified as pronation; weight-bearing line over or medial to the great toes; no inward bowing of the Achilles tendon; and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The impression of bilateral foot x-rays was bilateral pes planus, bilateral metatarsus adductus, and bilateral mild first MTP joint osteoarthrosis.  

Regarding bilateral hallux valgus with bunions, the Veteran stated that a bunion on the right foot was especially painful when wearing shoes; he denied any surgery for hallux valgus.  The examiner indicated that upon inspection of the bilateral feet, bunions were not detected on either foot and there were no symptoms due to a hallux valgus disorder.  Additional examination findings included no pes cavus (claw foot).

The Veteran presented for a VA new patient visit in May 2013.  His complaints included chronic right foot pain over the metatarsal.  Foot examination was reported as normal; however, the physician noted a prominent right foot bunion that was not inflamed.  The plan included a prosthetics consultation for orthotics trial.

In February 2015, the Board found that an initial 10 percent rating, but no higher, was warranted for bilateral pes planus with hallux valgus and bunions, effective from the date service connection was established through February 27, 2013.  Considering the July 2010 characterization of his hallux valgus as "moderate" with evidence of joint misalignment and tenderness on palpation along with excessive pronation, the Board found that the manifestations of the Veteran's bilateral foot disability more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 5280-5276. 

A higher, 20 or 30 percent rating was found not to be warranted prior to February 28, 2013, however, because the evidence did not demonstrate that the "excessive" pronation was equivalent to "marked deformity."  Also, while he had some tenderness or pain with manipulation or use of the feet, the pain was not accentuated.  Finally, although the Veteran had swelling in his toes in July 2010 prior to separation, subsequent medical evidence of record did not indicate swelling of the feet on use or characteristic callosities during this time period.  Other potentially applicable criteria was examined, but it was found that a rating higher than 10 percent was not warranted prior to February 28, 2013 because the Veteran was not shown to have a "moderately severe" foot injury, malunion or nonunion of the tarsal or metatarsal bones, or claw foot.

From February 28, 2013, the Board found that an initial rating of 30 percent, but no higher, was warranted for bilateral pes planus with mild bilateral osteoarthritis of the first MTP joints.  The Veteran's bilateral foot disability was found to more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 5276 because the disability had been manifested bilaterally by marked deformity (pronation), pain on manipulation and use accentuated, and characteristic callosities on VA examination.  However, a higher, 50 percent rating was not warranted because there was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  In addition, while the disability was manifested by marked pronation and extreme tenderness of the plantar surfaces of the feet bilaterally, the tenderness was improved by orthopedic shoes or appliances.  The Board considered other potentially applicable Diagnostic Codes pertinent to disabilities of the feet, but found that an initial rating higher than 30 percent was not warranted because the Veteran was not shown to have pes cavus.

At this point, the Board notes that the Veteran appealed the Board's February 2015 decision to the Court.  The Court accepted the parties' Joint Motion for Remand, and vacated the portion of the Board's decision that denied an evaluation in excess of those awarded in February 2015.  The increased award was not disturbed in the Court's decision.  

Specifically, the parties to the Joint Motion found that the Board did not the 
adequately consider the application of diagnostic codes other than Diagnostic Code 5276, to specifically include DC 5284, in denying an evaluation in excess of those awarded in February 2015.  The parties to the Joint Motion noted that separate evaluations were available under Diagnostic Code 5284, while not available under Diagnostic Code 5276, and that separate evaluations may afford the Veteran a higher overall evaluation in addition to making the bilateral factor available under 38 C.F.R. § 4.26.

In this regard, because the evidence obtained since the February 2015 Board decision does not indicate a worsening of the Veteran's bilateral foot disability, the Board confirms that an evaluation in excess of 10 percent prior to February 28, 2013, and in excess of 30 percent thereafter, under Diagnostic Code 5276 is not warranted.  

Other Diagnostic Codes that may apply to the Veteran's disability include Diagnostic Code 5010, which provides that arthritis due to trauma that is substantiated by X-ray findings, is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a . 

Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167. 

Descriptive words as "pronounced," "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Here, the evidence does indicate that an evaluation in excess of 10 percent is warranted under Diagnostic Code 5003, 5010, or the Diagnostic Codes governing limitation of motion.  The August 2010 examination indicated mild early talonavicular degenerative changes, left greater than right, but no indication of x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In addition, a higher evaluation is not indicated based on limitation of motion under, for example, Diagnostic Code 5271, which requires marked limitation of motion of the ankle for an evaluation in excess of 10 percent.  

Additionally, a rating higher than 10 percent is not warranted prior to February 28, 2013 because the Veteran is not shown to have a "moderately severe" foot injury, malunion or nonunion of the tarsal or metatarsal bones, or claw foot, under Diagnostic Codes 5277, 5278, and 5283.  And after February 28, 2013, the Veteran was not shown to have pes cavus under Diagnostic Code 5278.  And while the Veteran was noted to have hallux valgus, Diagnostic Code 5280 and the other Diagnostic Codes applicable to the feet (other than Diagnostic Codes 5278 and 5283), do not offer evaluations in excess of 10 percent.  The only other diagnostic code that might be applicable to the foot, that could warrant a higher rating, is Diagnostic Code 5167, pertaining to loss of use of foot.  However, there is no lay or medical evidence suggesting loss of use, or functional loss of use, of either foot. Thus, this diagnostic code is inapplicable.

Finally, the Board notes that the parties to the Joint Motion specifically requested that the Board address the applicability of Diagnostic Code 5284 and whether separate ratings for each foot were available under this Code in the present case.  The Board finds that they are not.  Diagnostic Code 5284 is for application only where disabilities of the feet are not contemplated by another Diagnostic Code.  This is evidenced by its title of "Foot injuries, other."  The Veteran's bilateral foot disability has been diagnosed as pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal.  These are specifically covered under Diagnostic Codes 5276, 5280, and 5010.  In this case, Diagnostic Code 5276  provides the highest evaluation of the Codes applicable to the Veteran's condition and the hallux valgus and degenerative changes related to the Veteran's pes planus disability, are accounted for by the existing assigned evaluation.  See 38 C.F.R. § 4.14 (pyramiding, rating the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided). 

Moreover, the Board finds that even if there feet were to be rated individually under Diagnostic Code 5284, the level of compensation would be less than the amount currently provided under Diagnostic Code 5276.  In this regard, the Board notes that the VA examination conducted in August 2010 noted that the Veteran denied any incapacitation due to his feet and stated that his activities of daily living were not hindered.  Given such findings, the Board is of the opinion that prior to February 2013, his foot disorders would have been characterized as mild in degree rather than moderate, and would not have warranted two separate compensable ratings under Diagnostic Code 5284 so as to allow him a rating higher than the 10 percent rating assigned for that period of time under Diagnostic Code 5276.  Similarly, the report of a VA examination conducted in February 2013 noted that the Veteran's foot condition did not impact his ability to work.  The Veteran's hallux valgus was described as being in remission, and not productive of symptoms.  The examiner specified that the Veteran had a foot injury on the right consisting of osteoarthritis of the first metatarsophalangeal joint that was only moderate in degree.  It was noted that other than orthotics the Veteran did not use any assistive devices.  In light of such findings, the Board concludes that neither foot has an injury that could be characterized as being more than moderate in degree.  Therefore, no more than a 10 percent rating would be warranted for either foot under Diagnostic Code 5284, and the level of compensation would be lower than the currently assigned 30 percent rating under Code 5276.  

The Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  However, the Board finds that the evaluations in this case adequately take the Veteran's noted complaints into consideration. 

In sum, the Board finds that the Veteran's bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal is appropriately evaluated at 10 percent prior to February 28, 2013 and at 30 percent thereafter.  38 C.F.R. § 4.71a , Diagnostic Code 5010-5276.  Additional compensation is not warranted under any other provisions of the VA Rating Schedule.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically contemplated by the applicable rating criteria.  However, the Veteran does not contend, and the evidence does not reflect, that his bilateral pes planus with hallux valgus and osteoarthritis of the first MTP joints has caused marked interference with employment or frequent hospitalization.  The February 2013 VA examiner also indicated that the bilateral foot disability did not affect the Veteran's employment or activities of daily living.  Therefore, referral for consideration of an extraschedular rating for bilateral pes planus with hallux valgus and mild bilateral osteoarthritis of the first MTP joints is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for right and left knee disabilities, a low back disability, several scars, and hyperhidrosis.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board with the exception of the noncompensable, left shoulder scar addressed in the remand below.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating higher than the 10 percent rating granted for a bilateral foot disability prior to February 28, 2013 and for a rating higher than the 30 percent rating granted for bilateral pes planus with osteoarthritis from February 28, 2013.  The benefit of the doubt doctrine is therefore not for further application and the claim for disability ratings higher than those granted must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.













ORDER

Entitlement to an initial evaluation in excess of 10 percent rating for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal prior to February 28, 2013, is denied.

Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal from and after February 28, 2013, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


